Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 1 of 26 PageID #: 634




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

                                                )
COLLEEN GORMAN and COURTNEY                     )
PARKER, Individually and on Behalf of All       )     Case No.: 4:18-cv-639
Others Similarly Situated,                      )
                                                )     Judge: Hon. Noelle C. Collins
                      Plaintiffs,               )
                                                )
       v.                                       )
                                                )
EDGEWELL PERSONAL CARE                          )     JURY TRIAL DEMANDED
COMPANY; EDGEWELL PERSONAL                      )
CARE BRANDS, LLC; EDGEWELL                      )
PERSONAL CARE LLC; PLAYTEX                      )
PRODUCTS, LLC; and SUN                          )
PHARMACEUTICALS, LLC,                           )
                                                )
                      Defendants.               )
                                                )
                                                )
                                                )
                                                )


                    FIRST AMENDED CLASS ACTION COMPLAINT

       Plaintiffs Colleen Gorman and Courtney Parker, (collectively “Plaintiffs”) bring this class

action lawsuit against Defendants Edgewell Personal Care Company; Edgewell Personal Care

Brands, LLC; Edgewell Personal Care LLC; Playtex Products, LLC; and Sun Pharmaceuticals,

LLC (collectively “Defendants” or “Banana Boat”), on behalf of themselves and all other

similarly situated persons who purchased Banana Boat Baby Tear-Free Sting-Free Continuous

Spray Sunscreen labelled as “SPF 50+” (“the Product”) and allege as follows:

                                    NATURE OF THE ACTION

       1.     Consumers, like Plaintiffs and the putative classes, buy sunscreen to prevent

sunburns and other harmful health effects caused by exposure to UV radiation, including but not



                                                1
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 2 of 26 PageID #: 635




limited to skin cancer and early skin aging. Sunscreen prevents burning and decreases skin’s

exposure to UV radiation by absorbing UV radiation on the skin or by reflecting or scattering all

or part of the UV radiation away from the skin.

       2.      Sun Protection Factor (“SPF”) informs the consumer of the level of sunburn

protection provided by the sunscreen. A sunscreen with a higher SPF, such as SPF 50, filters out

more UV radiation and provides more protection as compared to a sunscreen with a lower SPF.

The SPF of a sunscreen is required to be clearly stated on the sunscreen’s label.

       3.      This is a mislabeling case regarding Banana Boat Baby Tear-Free Sting-Free

Continuous Spray Sunscreen “SPF 50+”, which Defendants labeled, marketed, advertised, and

sold as “SPF 50+” when, in fact, the actual SPF of this Product was far lower than 50. Plaintiffs’

claims arise solely out of Defendants’ misrepresentation on the labels of each and every bottle of

the Product that the SPF therein was “SPF 50+.”

       4.      Plaintiffs are some of the hundreds of thousands of consumers who have

purchased the Product for use on their children based on the advertised SPF number. Consumers,

like Plaintiffs, reasonably expect that a sunscreen bottle labeled “SPF 50+” will actually contain

a sunscreen with a true SPF of at least 50, and not an SPF significantly lower than 50.

       5.      Plaintiffs bring this putative class action seeking damages sustained as a direct

and proximate result of Defendants’ violations of various state laws as outlined in greater detail

herein, in connection with Defendants’ marketing and sale of the Product. Plaintiffs and putative

class members have been, and continue to be, injured by Defendants’ pattern and practice of

placing into the stream of commerce sunscreen products containing a false SPF number, and

largely inflated UV protection numbers, which Defendants manufactured, distributed, and sold.

       6.      Defendants currently or have in the past tested, manufactured, labeled, distributed,




                                                  2
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 3 of 26 PageID #: 636




advertised, marketed, produced, and sold sunscreen products under the brand name Banana Boat

Baby Tear-Free Sting-Free Continuous Spray Sunscreen “SPF 50+” which were labeled “SPF

50+.”

        7.     Defendants have known, or should have known, for years that the Product

contained less UV protection, and have an SPF far lower than 50. Yet Defendants advertised and

stated on the Product’s label that the Product was “SPF 50+”, causing Plaintiffs and class

members to rely upon, and to purchase products that contain a false and significantly inflated

SPF number.

        8.     All claims in this matter arise from the identical, false, written affirmative

statements on the Product labels as outlined in detail herein: that Banana Boat Baby Tear-Free

Sting-Free Continuous Spray Sunscreen “SPF 50+” was “SPF 50+,” when, in fact, the Product’s

actual SPF was far lower than 50.

        9.     Defendants’ statements are false and misleading to a reasonable consumer

because the Product does not contain the advertised level of SPF. The statements are likely to

deceive, and have in fact deceived, the public.

        10.    With notice and knowledge of their material misrepresentations or omissions,

Defendants have not offered to compensate their customers to remedy their damages.

        11.    Had Plaintiffs and members of the putative classes known that the Product

contained less UV protection than Defendants advertise, Plaintiffs and members of the putative

classes would not have purchased the sunscreen or relied upon it to protect them from UV

radiation.

        12.    As a direct and proximate result of Defendants’ deceptive acts and practices in

connection with their manufacturing, labeling, and sale of Banana Boat Baby Tear-Free Sting-




                                                  3
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 4 of 26 PageID #: 637




Free Continuous Spray Sunscreen “SPF 50+”, Plaintiffs and members of the putative classes

have sustained economic injury by paying for a falsely advertised product and being deprived of

the full intended use of their purchased sunscreen.

          13.   Plaintiffs seek damages and equitable remedies under statutory and common law

claims for themselves and all members of the putative classes. Identified definitively below, the

putative classes include consumers who have purchased Defendants’ Banana Boat Baby Tear-

Free Sting-Free Continuous Spray Sunscreen “SPF 50+”.

                                   JURISDICTION & VENUE

          14.   This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332 because: (i) there are 100 or more class members, (ii) there is an aggregate amount in

controversy exceeding $5,000,000, exclusive of interest and costs, to a reasonable probability;

and (iii) there is minimal diversity because Plaintiffs and Defendants are citizens of different

states.

          15.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because (i)

Defendant Edgewell Personal Care Company has its principal place of business in this District;

(ii) Defendants are authorized to, and do in fact, conduct business in this District and thus have

intentionally availed themselves of the laws and markets within this District through the

marketing, distribution, and sale of their products in this District; and (iii) Defendants currently

do substantial business in this District.

                                            PARTIES

          16.   Plaintiff Colleen Gorman is a citizen of Illinois who resides in Cook County,

Illinois. Plaintiff Gorman purchased a 6 ounce container of Banana Boat Baby Tear-Free Sting-

Free Continuous Spray Sunscreen “SPF 50+” in May of 2016 at a Walgreen’s in or near Tinley

Park, Illinois, for which she paid approximately $7.


                                                 4
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 5 of 26 PageID #: 638




       17.       Plaintiff Courtney Parker is a citizen of New Jersey, residing in Monmouth

County, New Jersey. On July 7, 2015, Plaintiff Parker purchased a 9.5 ounce container of

Banana Boat Baby Tear-Free Sting-Free Continuous Spray Sunscreen “SPF 50+” for which she

paid approximately $9.

       18.       Defendant Edgewell Personal Care Company is a domestic corporation with its

headquarters and principal place of business located in St. Louis, Missouri. Edgewell Personal

Care Company is licensed to and does conduct business throughout the United States, including

this District.   Edgewell Personal Care Company manufactures and markets personal care

products, including the Product, to consumers in this District and across the United States.

       19.       Defendant Edgewell Personal Care Brands, LLC is a Delaware Limited Liability

Corporation with its headquarters in Shelton, Connecticut. Edgewell Personal Care Brands, LLC

is a wholly-owned subsidiary of and/or 100% controlled by Edgewell Personal Care Company.

       20.       Defendant Edgewell Personal Care, LLC is a Delaware Limited Liability

Corporation with its headquarters in Shelton, Connecticut. Edgewell Personal Care, LLC is a

wholly-owned subsidiary of and/or 100% controlled by Edgewell Personal Care Company.

       21.       Defendant Playtex Products, LLC is a Delaware foreign limited liability company

with its headquarters and principal place of business located in St. Louis, Missouri. Playtex

Products, LLC is licensed to and does conduct business throughout the United States including

this District. Playtex Products, LLC markets Banana Boat sunscreen as one of its brands,

including the Product.     Playtex Products, LLC is a subsidiary of Edgewell Personal Care

Company.

       22.       Defendant Sun Pharmaceuticals, LLC is a Delaware limited liability company

with its headquarters and principal place of business located in Dover, Delaware.              Sun




                                                 5
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 6 of 26 PageID #: 639




Pharmaceuticals, LLC is licensed to and does conduct business throughout the United States,

including this District. Sun Pharmaceuticals, LLC is a subsidiary of Edgewell Personal Care

Company.

       23.     Together, Defendants Edgewell Personal Care Company, Edgewell Personal

Care, LLC, Edgewell Personal Care Brands, LLC, Playtex Products, LLC, and Sun

Pharmaceuticals, LLC jointly manufactured, distributed, advertised, labeled and sold the Product

in Missouri and throughout the United States, with each defendant jointly determining that each

such container of the Product would list “SPF 50+” on each uniformly-worded Product label.

                                   STATEMENT OF FACTS

       24.     The Product is produced, manufactured, sold, labeled and distributed by

Defendants.

       25.     The Product is available online and in hundreds of retail stores, including but not

limited to Walgreens, Shoprite, Rite-Aid, CVS, T.J. Maxx, and Target.

       26.     SPF – which stands for Sun Protection Factor – is a standardized rating system for

measuring the fraction of sunburn-producing UV rays that reach the skin, which is based on

objective evidence and standardized protocols.

       27.     The SPF number stands for the approximate measure of time a person who has

applied the sunscreen can stay out in the sun without getting burned, compared to the amount of

time a person with no protection will get burned in similar conditions.

       28.     Thus, SPF 50 will allow a person to stay in the sun 50 times longer without

burning than if that person were wearing no protection at all.

       A.      Defendants’ Uniform Written Misrepresentations

       29.     Since the initial offering of the Product, each and every container of the Product




                                                 6
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 7 of 26 PageID #: 640




has borne a uniformly-worded label which identifies the name of the product in large letters on

the front as “Banana Boat Baby” and “SPF 50+” as depicted in Figure 1, below.

                                            Figure 1




       30.    In actuality, rigorous scientific testing has revealed that the Product provides an

SPF of far less than 50, much less “50+”.

       31.    Testing conducted by the noted consumer protection periodical Consumer Reports


                                               7
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 8 of 26 PageID #: 641




in May of 2016 revealed that various Banana Boat sunscreen products had an SPF far lower than

what was represented on the label.

       32.     The testing done by Consumer Reports is not the basis of Plaintiffs’ claims.

Rather, the reporting on the results of the Consumer Reports testing gave notice to Plaintiffs of a

potential problem with SPF claims on the label of Banana Boat sunscreen products.

       33.     Plaintiffs’ claims are based on independent testing of Banana Boat Baby Tear-

Free Sting-Free Continuous Spray Sunscreen “SPF 50+” which was conducted by Plaintiffs’

experts utilizing the methodology for SPF testing mandated by the FDA.

       34.     The independent testing performed by Plaintiffs was conducted in compliance

with all FDA testing methods embodied in FDA Final Rule, 21 CFR Parts 201 and 310, Federal

Register/Vol 76, No 117/Friday, June 17, 2011/Rules and Regulations, including 21 CFR

201.327.

       35.     The results of the independent testing conducted by Plaintiffs found that Banana

Boat Baby Tear-Free Sting-Free Continuous Spray Sunscreen “SPF 50+” had an actual SPF

substantially lower than SPF 50.

       36.     Such independent testing occurred between December 17, 2018 and February 6,

2019, and was conducted by Consumer Product Testing Company (“CPT”), a laboratory located

in Fairfield, New Jersey.

       37.     Effectiveness testing for sunscreen is specifically described in 21 C.F.R. §

201.327(i). The FDA requires that SPF testing use a solar simulator which provides a series of

wavelengths and spectrum ranges which simulate actual sunlight, and mandates the duration of

usage of the solar simulator, the number of subjects (including medical history and skin type),

location and size of testing on subjects, and evaluation of the test site for each individual, as well




                                                  8
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 9 of 26 PageID #: 642




as the statistical method for calculating the SPF value.

       38.     Plaintiffs’ test study met all required testing procedures for SPF testing specified

under 21 C.F.R. § 201.327(i), including the use of a solar simulator with the required

wavelengths and spectrum, correct number of test subjects (who were subjected to the correct

medical history evaluation and physical examination), correct test sites and subsites (in size and

placement), correct application of sunscreen and SPF standard to the test sites (in the correct

amounts), correct UV dose applied to the test sites, and correct statistical analysis. See Exhibit

A, CPT Final Report (“Report”) (detailing specific protocol used in SPF testing). The attached

Report is incorporated herein in its entirety.

       39.     Further, Plaintiffs’ testing used ten valid test subjects, as required by 21 C.F.R. §

201.327(i), all with the required medical histories and necessary Type I, II, or III skin types

needed for a valid study. For each subject, test sites and subsites were selected and test materials

were applied as required by 21 C.F.R. § 201.327(i). After the requisite waiting period, the test

subsites were exposed to UV radiation as required by 21 C.F.R. § 201.327(i). The subsites were

then evaluated and the SPF of the Banana Boat Baby Tear-Free Sting-Free Continuous Spray

Sunscreen “SPF 50” was calculated as required by 21 C.F.R. § 201.327(i).

       40.     Based on this testing, the average SPF of Banana Boat Baby Tear-Free Sting-Free

Continuous Spray Sunscreen “SPF 50+” was calculated to be 21.4 SPF. See Exhibit A, Report.

The attached Report findings are incorporated herein in their entirety.

       41.     An SPF of 21.4 offers significantly less sunscreen protection than an SPF of 50,

allowing users to remain in the sun without damage for a significantly shorter period than a true

SPF 50 would allow.

       42.     Defendants, as developers, manufacturers, and exclusive sellers and distributors




                                                 9
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 10 of 26 PageID #: 643




of the Product, have been aware since the Product’s inception that the true SPFs of the Product

was much lower than 50.

       43.     Indeed, Defendants did testing on the Product prior to it being offered for sale

and, of necessity, such testing would have made Defendants aware that the Product does not

have an SPF rating of 50.

       44.     Despite this, Defendants purposely claimed an SPF factor of “50+” on the Product

label in order to induce the false belief in consumers that they were purchasing a product which

provided a high level of SPF.

       45.     Defendants’ false claim that the Product had an SPF rating of “50+” is especially

egregious and material because the product is specifically marketed by Defendants for use on

infants and even have the words “Baby” in the Product name.

       46.     Defendants have been notified of the false advertisement but have not remedied

the problem.

       47.     At no time did Defendants advise either Plaintiffs or putative class members that

their sunscreen contained less UV protection than Defendants otherwise advertised.

       48.     Plaintiffs and class members purchased the Product with no reason to suspect or

know that the Product contained less UV protection than Defendants otherwise advertised and

stated in writing on the product label.

       49.     Defendants possessed specialized knowledge regarding the data and information

concerning the chemical formula of the Product which the Plaintiffs and class members could not

and did not review.

       50.     Indeed, the Product is a credence goods because its properties and purported

benefits cannot be independently assessed or verified by the consumer at the time of purchase




                                              10
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 11 of 26 PageID #: 644




and such properties and benefits are made known to consumers only through the information

provided on the label by the Product’s manufacturer and distributor. See Richard A. Posner, An

Economic Approach to the Law of Evidence, 51 STAN. L. REV. 1477, 1489 (1999) (“A good is a

credence good if the consumer cannot readily determine its quality by inspection or even use, so

that he has to take its quality ‘on faith.’”).

        51.     In purchasing the Product, Plaintiffs and the class members had no choice but to

necessarily and justifiably rely upon the written statements on the Product label as accurate.

        52.     Had Plaintiffs known that the actual SPF rating of the Product was substantially

lower than the “SPF 50+” which Defendants stated on the Product label, Plaintiffs would not

have purchased the Product or would not have paid as much for the Product.

        53.     As the direct and proximate result of Defendants’ false and misleading statements

and omissions, Plaintiffs and class members have suffered economic injury by being deprived of

the full intended use of the purchased Product and have been deprived of the benefit of the

bargain they were promised by Defendants.

        54.     By marketing, selling and distributing the Product to purchasers in Missouri and

throughout the United States, Defendants made actionable statements that the sunscreen

contained the advertised UV protection and at all times failed to disclose that the Product did not,

in fact, contain SPF “50+”.

        55.     Defendants engaged in the above-described actionable statements, omissions and

concealments with knowledge that the representations were false and/or misleading, and with the

intent that consumers rely upon such concealment, suppression and omissions.

        56.     Alternatively, Defendants were reckless in not knowing that these representations

were false and misleading at the time they were made.




                                                 11
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 12 of 26 PageID #: 645




       57.     As the distributers, marketers, producers, manufacturers and sellers of the

Product, Defendants possessed specialized knowledge regarding the data and information

concerning the chemical formula of the Product which the Plaintiffs and class members could not

and did not review.

       58.     All of Plaintiffs’ state law claims are based on misleading statements that violate

FDA regulations. Such claims do not seek to impose any additional or different obligations

beyond those already required by such FDA regulations.

       59.     Such parallel state claims alleging affirmative violations of FDA regulations are

expressly permitted by 21 U.S.C. §343-1(a).

       60.     Further, Plaintiffs’ claims arise, inter alia, from “front of the box” statements and

symbols which are not regulated by the Nutrition Labeling and Education Act.

                                    CLASS ALLEGATIONS

       61.     Plaintiffs repeat and reallege each allegation above as if set forth herein in full.

       62.     Plaintiffs seek to bring this case as a class action, pursuant to Rule 23(b)(2) and/or

Rule 23(b)(3) of the Federal Rules of Procedure.

       63.     Plaintiffs seek certification of a nationwide class (the “Nationwide Class”)

defined as follows:

          All persons who purchased Banana Boat Baby Tear-Free Sting-Free
          Continuous Spray Sunscreen “SPF 50+” in the United States from April 20,
          2014 to the present.

       64.     Additionally, or alternatively, Plaintiffs seek certification of the following state

sub-classes (the “State Subclass(es)” or the “subclass(es)”), defined as follows:

          New Jersey Subclass: All persons who purchased Banana Boat Baby Tear-
          Free Sting-Free Continuous Spray Sunscreen “SPF 50+” in New Jersey
          from April 20, 2014 to the present.




                                                 12
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 13 of 26 PageID #: 646




           Illinois Subclass: All persons who purchased Banana Boat Baby Tear-Free
           Sting-Free Continuous Spray Sunscreen “SPF 50+” in Illinois from April
           20, 2014 to the present.

       65.     Excluded from each class are Defendants, their affiliates, employees, officers and

directors; persons or entities that purchased the sunscreen for purposes of resale; and the Judge(s)

assigned to this case.

       66.     Plaintiffs reserve the right to amend or modify the proposed class definitions in

connection with a motion for class certification or as warranted by discovery.

       67.     This action has been brought and may properly be maintained on behalf of the

Class proposed herein under the criteria set forth in Federal Rule of Civil Procedure 23.

       68.     The members of the class and subclasses for whose benefit this action is brought

are so numerous that joinder of all members is impracticable.

       69.     Upon information and belief, the proposed Nationwide Class is composed of over

100,000 persons and each State subclass is composed of at least 10,000 persons.

       70.     No violations alleged in this complaint are a result of any oral communications or

individualized interaction of any kind between class members and Defendants.

       71.     Rather, all claims in this matter arise from the identical, false, written affirmative

statements on the product label as outlined in detail herein.

       72.     There are common questions of law and fact affecting the rights of all class

members, including, inter alia, the following:

               ●   The actual SPFs of Banana Boat Baby Tear-Free Sting-Free
                   Continuous Spray Sunscreen “SPF 50+”;

               ●   Whether Defendants’ act in placing a uniform written statement on the
                   label of the Product, stating “SPF 50+,” was a false, affirmative
                   statement of fact; and

               ●   Whether Plaintiffs and members of the Class suffered damages and the



                                                 13
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 14 of 26 PageID #: 647




                      appropriate measure of that loss.

        73.    Plaintiffs are members of the class and subclass they seek to represent.

        74.    The claims of Plaintiffs are not only typical of all class and subclass members,

they are identical.

        75.    All claims of Plaintiffs and the class arise from the same identical, false, written

statement of affirmative fact on Banana Boat Baby Tear-Free Sting-Free Continuous Spray

Sunscreen “SPF 50+” label as described herein.

        76.    All claims of Plaintiffs and the class are based on the same legal theories.

        77.    Plaintiffs have no interests antagonistic to, or in conflict with, the class or

subclasses.

        78.    Plaintiffs will thoroughly and adequately protect the interests of the class and

subclass they seek to represent, having retained qualified and competent legal counsel to

represent themselves and the class and subclass.

        79.    Defendants have acted and refused to act on grounds generally applicable to the

class and subclass, thereby making appropriate injunctive and declaratory relief for the classes as

a whole.

        80.    The prosecution of separate actions by individual class members would create a

risk of inconsistent or varying adjudications.

        81.    A class action is the only practical, available method for the fair and efficient

adjudication of the controversy since, inter alia, the damages suffered by each class member

were less than $15 per bottle purchased and, as such, individual actions are not economically

feasible.




                                                   14
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 15 of 26 PageID #: 648




          82.   Common questions will predominate, and there will be no unusual manageability

issues.

                                 FIRST CLAIM FOR RELIEF
                                      Breach of Warranty
                   On Behalf of the Nationwide Class and Each State Subclass

          83.   Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 82

as if fully set forth herein.

          84.   Defendants sold the Product in their regular course of business. Plaintiffs and the

class members purchased the Product.

          85.   Defendants made promises and representations in an express warranty provided to

all consumers, namely that the Product had an SPF of “50+,” which became the basis of the

bargain between Defendants and Plaintiffs and each class member.

          86.   Defendants gave these express warranties to Plaintiffs and each class member in

written form on the labels of the Product.

          87.   Defendants’ written affirmations of fact, promises, and/or descriptions as alleged

are each a written warranty.

          88.   Defendants breached the warranty because the uniform written statement on each

container of the Product, claiming an SPF of “50+”, is false, and the Product did not contain the

properties Defendants represented.

          89.   The false SPF information provided on the labels were false when the sales took

place and were undiscoverable to Plaintiffs and the class members at the time of purchase.

          90.   All conditions precedent to seeking liability under this claim for breach of express

warranty have been performed by or on behalf of Plaintiffs and the class in terms of paying for

the goods at issue. Defendants had actual notice of the false labeling information and to date




                                                 15
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 16 of 26 PageID #: 649




have taken no action to remedy their breaches of express and implied warranty.

        91.     On June 13, 2016, Plaintiff Colleen Gorman sent actual, written notice of

Defendants’ breach of warranty by letter to Defendant Edgewell Personal Care, LLC.

        92.     Further, Defendants previously knew or should have known of the falsity of the

label on the Product, due to, inter alia, Defendants’ testing of the Product.

        93.     Defendants have refused to remedy such breaches.

        94.     By placing the Product in the stream of commerce, and by operation of law and

the facts alleged herein, Defendants also impliedly warrantied to Plaintiffs and class members

that the Product was accurately labeled in conformance with the law.

        95.     Defendants’ breaches of warranty have caused Plaintiffs and class members to

suffer injuries, paying for falsely labeled products, and entering into transactions they otherwise

would not have entered into for the consideration paid. As a direct and proximate result of

Defendants’ breaches of warranty, Plaintiffs and class members have suffered damages and

continue to suffer damages, including economic damages in terms of the difference between the

value of the product as promised and the value of the product as delivered.

        96.     As a result of Defendants’ breach of these warranties, Plaintiffs and class

members are entitled to legal and equitable relief including damages, costs, attorneys’ fees,

rescission, and/or other relief as deemed appropriate, in an amount sufficient to compensate them

for not receiving the benefit of their bargain.

                               SECOND CLAIM FOR RELIEF
                                 Breach of Implied Contract
        In the Alternative, on Behalf of the Nationwide Class and Each State Subclass

        97.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 82

as if fully set forth herein.




                                                  16
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 17 of 26 PageID #: 650




        98.      By operation of law, there existed an implied contract for the sale of the Product

between Defendants and Plaintiffs and each class member who purchased the Product.

        99.      By operation of law, there existed an implied duty of good faith and fair dealing

in each such contract.

        100.     By the acts alleged herein, Defendants have violated that duty of good faith and

fair dealing, thereby breaching the implied contract between Defendants and each class member.

        101.     As a result of that breach, Plaintiffs and each class member suffered damages.

                                THIRD CLAIM FOR RELIEF
                                      Unjust Enrichment
        In the Alternative, on Behalf of the Nationwide Class and Each State Subclass

        102.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 82

as if fully set forth herein.

        104.     Plaintiffs plead their claim for relief in the alternative to the contract claims set

              forth above.

        105.     Plaintiffs and the class members have conferred substantial benefits on

Defendants by purchasing the Product, and Defendants have knowingly and willingly accepted

and enjoyed these benefits.

        106.     Defendants either knew or should have known that the payments rendered by

Plaintiffs and the class members were given and received with the expectation that the Product

would be as represented and warranted. For Defendants to retain the benefit of the payments

under these circumstances is inequitable.

        107.     Through deliberate misrepresentations or omissions in connection with the

advertising, marketing, promotion, and sale of the Product, including representing that the

product had an SPF of “50+”, Defendants each reaped benefits, which resulted in each Defendant




                                                  17
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 18 of 26 PageID #: 651




wrongfully receiving profits.

        108.    Equity demands disgorgement of Defendants’ ill-gotten gains. Defendants will be

unjustly enriched unless Defendants are ordered to disgorge those profits for the benefit of

Plaintiffs and the class members.

        109.    As a direct and proximate result of Defendants’ wrongful conduct and unjust

enrichment, Plaintiffs and the class members are entitled to restitution from Defendants and

institution of a constructive trust disgorging all profits, benefits, and other compensation

obtained by Defendants through this inequitable conduct.

                             FOURTH CLAIM FOR RELIEF
  Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1, et seq.
               By Plaintiff Colleen Gorman on Behalf of the Illinois Subclass

        110.    Plaintiff Gorman repeats and realleges the allegations set forth in paragraphs 1

through 82 as if fully set forth herein.

        111.    This cause of action is brought pursuant to the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/1 et seq. (“ICFA”).

        112.    The express purpose of the ICFA is to “protect consumers” “against fraud, unfair

methods of competition and unfair or deceptive acts or practices in the conduct of any trade or

commerce….” 815 ILCS 505/1.

        113.    Plaintiff and the Illinois Subclass members are “consumers” within the meaning

of 815 ILCS 505/1(e).

        114.    Defendants were engaged in “trade or commerce” as defined by 815 ILCS

505/1(f).

        115.    815 ILCS 505/2 declares unlawful “unfair methods of competition and unfair or

deceptive acts or practices, including but not limited to the use or employment of any deception

fraud, false pretense, false promise, misrepresentation or the concealment, suppression or


                                               18
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 19 of 26 PageID #: 652




omission of any material fact, with intent that others rely upon the concealment, suppression or

omissions of such material fact … in the conduct of any trade or commerce.”

       116.    815 ILCS 505/2 also states that “consideration shall be given to the interpretations

of the Federal Trade Commission and the federal courts relating to Section 5 (a) of the Federal

Trade Commission Act.”

       117.    Defendants’ unfair and deceptive practices, including falsely labeling Banana

Boat Baby Tear-Free Sting-Free Continuous Spray Sunscreen as “SPF 50+” when it is not, are

likely to mislead – and have misled – the consumer acting reasonably in the circumstances, and

violate 815 ILCS 505/2 and 21 U.S.C. §352. This includes misleading Plaintiff and the Illinois

Subclass.

       118.    Defendants have violated the ICFA by engaging in the unfair and deceptive

practices as described herein, which practices offend public policies and are immoral, unethical,

unscrupulous, and substantially injurious to consumers.

       119.    Plaintiff and members of the Illinois Subclass have been aggrieved by

Defendants’ unfair and deceptive practices in that they purchased the product, which they would

not have purchased or would not have paid as much for had they known the true facts.

       120.    The damages suffered by Plaintiff and the Illinois Subclass were directly and

proximately caused by the deceptive, misleading and unfair practices of Defendants, as more

fully described herein.

       121.    Pursuant to 815 ILCS 505/10a, Plaintiff and the Illinois Subclass seek a court

order enjoining the above-described wrongful acts and practices of Defendants and for restitution

and disgorgement. Additionally, pursuant to 815 ILCS 505/10a, Plaintiff and the Illinois

Subclass make claims for economic damages, punitive damages, and attorneys’ fees and costs.




                                                19
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 20 of 26 PageID #: 653




                                  FIFTH CLAIM FOR RELIEF
                     New Jersey Consumer Fraud Act, N.J.S.A. 56:8-1, et seq.
                By Plaintiff Courtney Parker On Behalf of the New Jersey Subclass

         122.     Plaintiff Parker repeats and realleges the allegations set forth in paragraphs 1

through 82 as if fully set forth herein.

         123.     The New Jersey Consumer Fraud Act (“NJCFA”) clearly applies to all sales of

the Product sold in New Jersey.

         124.     The NJCFA was enacted to protect consumers against sharp and unconscionable

commercial practices by persons engaged in the sale of goods or services. See Marascio v.

Campanella, 298 N.J. Super. 491, 500 (App. Div. 1997).

         125.     The NJCFA is a remedial statute which the New Jersey Supreme Court has

repeatedly held must be construed liberally in favor of the consumer to accomplish its deterrent

and protective purposes.       See Furst v. Einstein Moomjy, 182 N.J. 1, 11-12 (2004) (“The

Consumer Fraud Act is remedial legislation that we construe liberally to accomplish its broad

purpose of safeguarding the public.”).

         126.     With regard to the NJCFA, “[t]he available legislative history demonstrates that

the Act was intended to be one of the strongest consumer protection laws in the nation.” New

Mea Const. Corp. v. Harper, 203 N.J. Super. 315, 319 (App. Div. 1986).

         127.     For this reason, the “history of the Act is one of constant expansion of consumer

protection.” Kavky v. Herballife International of America, 359 N.J. Super. 497, 504 (App. Div.

2003).

         128.     N.J.S.A. 56:8-2 of the NJ CFA prohibits “unlawful practices,” which are defined

as:

           “The act, use or employment of any unconscionable commercial practice,
           deception, fraud, false pretense, misrepresentation, or the knowing,



                                                 20
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 21 of 26 PageID #: 654




          concealment, suppression, or omission of any material fact with intent that
          others rely upon such concealment, suppression or omission whether or not
          any person has in fact been misled, deceived or damaged thereby.”

       129.    The Product is a “credence goods,” because its properties and purported benefits

cannot be independently assessed or verified by the consumer at the time of purchase and such

properties and benefits are made known to consumers only through the information provided on

the label by the product’s manufacturer and distributor. See Lee v. Carter-Reed Co., L.L.C., 203

N.J. 496, 522 (2010).

       130.    The New Jersey Supreme Court in Lee v. Carter-Reed Co., L.L.C., 203 N.J. 496,

522 (2010), spoke regarding the relationship between dishonest product labeling and credence

goods, stating: “A rational consumer does not randomly take a bottle of pills off a shelf and then

purchase it without reading the packaging and labeling.”

       131.    In order to state a cause of action under the NJCFA, a plaintiff does not need to

show reliance by the consumer.       See Varacallo v. Massachusetts Mut. Life Ins. Co., 332

N.J.Super. 31, 43, 752 A.2d 807 (App.Div.2000); Gennari v. Weichert Co. Realtors, 148 N.J.

582, 607-608, 691 A.2d 350 (1997) (holding that reliance is not required in suits under the NJ

CFA because liability results from “misrepresentations whether ‘any person has in fact been

misled, deceived or damaged thereby’”).

       132.    Rather, the NJCFA requires merely a causal nexus between the false statement

and the purchase, not actual reliance. See Lee v. Carter-Reed Co., L.L.C., 203 N.J. 496, 522

(2010) (“It bears repeating that the CFA does not require proof of reliance, but only a causal

connection between the unlawful practice and ascertainable loss.”).

       133.    The purchase of a credence good, where the label on the product contains

misrepresentations of material fact, by itself, establishes a presumption of a causal nexus under




                                               21
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 22 of 26 PageID #: 655




the NJCFA. See Lee v. Carter-Reed Co., L.L.C., 203 N.J. 496 (2010).

        134.     By the acts alleged herein, Defendants have violated the NJ CFA.

        135.     Specifically, Defendants have made identical, false, written, misstatements of

affirmative fact to Plaintiff Parker and each member of the New Jersey Subclass on the label of

each container of the Product sold in New Jersey, as previously described in detail herein.

        136.     These statements were false when made and Defendants knew that these

statements were false when made.

        137.     As a result of these false, written affirmative misstatements of material fact,

Plaintiff Parker and each member of the New Jersey Subclass have suffered an ascertainable

loss.

        138.     Specifically, Plaintiff Parker and each member of the New Jersey Subclass have

been deprived of the benefit of the promised bargain – a valid measure of “ascertainable loss”

under the NJ CFA according to the New Jersey Supreme Court and New Jersey Appellate

Division – in that Plaintiff Parker and each member of the New Jersey Subclass received

something less than what was represented by Defendants on the Product’s label.

                                 SIXTH CLAIM FOR RELIEF
               New Jersey Truth in Consumer Contract, Warranty And Notice Act
                                    N.J.S.A. 56:12-14, et seq.
               By Plaintiff Courtney Parker on Behalf of the New Jersey Subclass

        139.     Plaintiff Parker repeats and realleges the allegations set forth in paragraphs 1

through 82 as if fully set forth herein.

        140.     Plaintiff Parker and each the member of the New Jersey Subclass are “consumers”

within the meaning of N.J.S.A. 56:12-15 and 16.

        141.     Defendants are “sellers” within the meaning of N.J.S.A. 56:12-15 and 16.

        142.     The label on the Product is both a consumer “notice” and “warranty” within the



                                                22
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 23 of 26 PageID #: 656




meaning of N.J.S.A. 56:12-15 and 16.

         143.    By the acts alleged previously alleged in detail herein, Defendants have violated

N.J.S.A. 56:12-15 and 16 because, in the course of Defendants’ business, Defendants have

displayed and/or offered written consumer notices and warranties to Plaintiff Parker and each

member of the New Jersey Subclass which contained provisions which violated their clearly

established legal rights under New Jersey state law, within the meaning of N.J.S.A. 56:12-15 and

16.

         144.    Pursuant to N.J.S.A. 56:12-17, this class complaint seeks a statutory penalty of

$100 for Plaintiff Parker and each New Jersey Subclass member, as well as actual damages and

attorney’s fees and costs.

                                      REQUEST FOR RELIEF

         WHEREFORE, Plaintiffs respectfully request relief against Defendants as set forth

below:

                a. Certify the proposed Nationwide Class, Illinois Subclass and New Jersey
                   Subclass as class actions pursuant to Federal Rule of Civil Procedure 23;

                b. Appoint Plaintiffs as representative of the classes;

                c. Appoint the undersigned as class counsel for the class and subclass;

                d. Enter an order for injunctive and declaratory relief as described herein;

                e. Enter judgment in favor of each class member for damages suffered as a result
                   of the conduct alleged herein and/or restitution, to include interest and pre-
                   judgment interest;

                f. Award Plaintiff reasonable attorneys’ fees and costs; and

                g. Grant such other and further legal and equitable relief as the court deems just
                   and equitable.




                                                   23
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 24 of 26 PageID #: 657




                                 JURY TRIAL DEMANDED

      Plaintiffs demand a trial by jury on all issues so triable.

Dated: February 11, 2019                         by: /s/ Carl V. Malmstrom
                                                     Carl V. Malmstrom
                                                     WOLF HALDENSTEIN
                                                       ADLER FREEMAN & HERZ LLC
                                                     111 W. Jackson St., Suite 1700
                                                     Chicago, IL 60604
                                                     Telephone: 312-984-0000
                                                     Fax: 312-214-3110
                                                     malmstrom@whafh.com

                                                      Janine L. Pollack
                                                      THE SULTZER LAW GROUP P.C.
                                                      351 W. 54th Street, Suite 1C
                                                      New York, New York 10019
                                                      Tel.: (212) 969-7810
                                                      Fax: (888) 749-7747
                                                      pollackj@thesultzerlawgroup.com

                                                      Stephen P. DeNittis
                                                      Joseph A. Osefchen
                                                      Shane T. Prince
                                                      DeNITTIS OSEFCHEN PRINCE, PC
                                                      5 Greentree Centre
                                                      525 Route 73 North, Suite 410
                                                      Marlton, NJ 08053
                                                      Telephone: 856-797-9951
                                                      Fax: 856-797-9978
                                                      sdenittis@denittislaw.com
                                                      josefchen@denittislaw.com
                                                      sprince@denittislaw.com

                                                       Frederic S. Fox
                                                       KAPLAN FOX & KILSHEIMER LLP
                                                       850 Third Avenue, 14th Floor
                                                       New York, NY 10022
                                                       Telephone: 212-687-1980
                                                       Fax: 212-687-7714
                                                       ffox@kaplanfox.com




                                                24
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 25 of 26 PageID #: 658




                                           Laurence D. King
                                           Mario M. Choi
                                           KAPLAN FOX & KILSHEIMER LLP
                                           350 Sansome Street, Suite 400
                                           San Francisco, CA 94104
                                           Telephone: 415-772-4700
                                           Fax: 415-772-4707
                                           lking@kaplanfox.com
                                           mchoi@kaplanfox.com

                                           Hunter Jay Shkolnik
                                           Paul Brian Maslo
                                           Salvatore C. Badala
                                           NAPOLI SHKOLNIK PLLC
                                           360 Lexington Avenue, 11th Floor
                                           New York, NY 10017
                                           Telephone: 212-397-1000
                                           Fax: 646-843-7603
                                           pmaslo@napolilaw.com
                                           hunter@napolilaw.com
                                           sbadala@napolilaw.com

                                           Marc A. Wites
                                           WITES LAW FIRM
                                           4400 North Federal Highway
                                           Lighthouse Point, FL 33064
                                           Telephone: 954-933-4400
                                           Fax: 954-354-0205
                                           mwites@witeslaw.com

                                           Joseph G. Sauder
                                           Matthew D. Schelkopf
                                           SAUDER SCHELKOPF
                                           555 Lancaster Ave.
                                           Berwyn, PA 19312
                                           Telephone: 610-200-0580
                                           jgs@sstriallawyers.com
                                           mds@sstriallawyers.com




                                      25
Case: 4:18-cv-00639-NCC Doc. #: 56 Filed: 02/11/19 Page: 26 of 26 PageID #: 659




                                           Brittany Weiner
                                           IMBESI LAW, P.C.
                                           450 Seventh Avenue
                                           Suite 1408
                                           New York, NY 10123
                                           Telephone: 646-767-2271
                                           Fax: 212-658-9177
                                           brittany@lawicm.com

                                           Justin Farahi
                                           Raymond M. Collins
                                           FARAHI LAW FIRM APC
                                           22760 Hawthorne Boulevard Suite 230
                                           Torrance, CA 90505
                                           Telephone: 310-774-4500
                                           Fax: 424-295-0557
                                           justin@farahilaw.com
                                           raymondfarahilaw@gmail.com

                                           Counsel for Plaintiffs and the Proposed
                                           Classes


whafhch55725




                                      26
